i          i      i                                                                  i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00267-CV

                                      Leonardo SANTOYA, Jr.,
                                             Appellant

                                                  v.

                                          Blanca SANTOYA,
                                               Appellee

                       From the 81st Judicial District Court, Frio County, Texas
                                 Trial Court No. 09-10-00353-CVF
                             Honorable Donna S. Rayes, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 14, 2010

DISMISSED

           Appellant’s brief, which was due on April 30, 2010, has not been filed. On May 21, 2010,

this court ordered appellant to show cause in writing by June 21, 2010, why this appeal should not

be dismissed for want of prosecution. Appellant did not respond. The appeal is dismissed for want

of prosecution. See TEX . R. APP . P. 38.8(a)(1), 42.3(b). Costs of appeal are taxed against appellant.

                                                       PER CURIAM